Citation Nr: 0904512	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-16 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral leg 
disorder, to include venous insufficiency.

3.  Entitlement to service connection for a left hand 
disorder, to include macrodactylia and bursitis/arthritis.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for a condition 
manifested by elevated Cancer AG 125 results.

6.  Entitlement to service connection for night sweats.

7.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative osteoarthritic changes, 
thoracolumbar spine.

8.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spondylosis.

9.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative osteoarthritic changes, right hand, 
bilateral knees, bilateral hips, left ankle, and bilateral 
feet with hammertoe deformity.

10.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder and 
anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Mother


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to 
September 2004.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

The Veteran has repeatedly raised the issue of entitlement to 
an increased evaluation for service-connected sinusitis.  
This issue has not been developed for appellate review and is 
therefore referred to the RO for appropriate disposition.

The issues of entitlement to an initial evaluation in excess 
of 20 percent for degenerative osteoarthritic changes, 
thoracolumbar spine; entitlement to an initial evaluation in 
excess of 10 percent for cervical spondylosis; entitlement to 
an initial evaluation in excess of 10 percent for 
degenerative osteoarthritic changes, right hand, bilateral 
knees, bilateral hips, left ankle, and bilateral feet with 
hammertoe deformity; and entitlement to service connection 
for a psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and anxiety are addressed in the Remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In November 2008, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew her appeal as to the 
issue of entitlement to service connection for bilateral 
hearing loss.

2.  The Veteran's venous insufficiency of the bilateral lower 
extremities met the criteria for a 10 percent evaluation 
within 1 year following separation from military service.

3.  The medical evidence of record shows that the Veteran has 
a current diagnosis of arthritis of the left hand that is 
related to military service.

4.  Night sweats are not a disorder within in the meaning of 
applicable legislation for disability compensation purposes.

5.  The evidence of record shows that the Veteran's vertigo 
is a symptom of her service-connected sinusitis, and not a 
separate disorder.

6.  Elevated cancer AG 125 results alone do not constitute a 
disability for which VA compensation benefits may be awarded.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for bilateral hearing loss have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2008).

2.  Bilateral lower extremity venous insufficiency was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 4.104, Diagnostic Code 7120 (2008).

3.  Arthritis of the left hand was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  Service connection for night sweats, as a separate 
disability in and of itself, may not be granted.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

5.  Service connection for vertigo, as a separate disability 
in and of itself, may not be granted.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

6.  Service connection for elevated Cancer AG 125 results may 
not be granted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in July 2004 satisfied the duty 
to notify provisions.  Additional letters were also provided 
to the Veteran in December 2004, August 2005, March 2006, 
April 2006, May 2007, and September 2008, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the Veteran in 
connection with her claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims, to include the opportunity to present pertinent 
evidence.

Bilateral Hearing Loss

In June 2004, the Veteran filed a claim for service 
connection for bilateral hearing loss.  By a rating decision 
dated in July 2005, the issue of service connection for 
bilateral hearing loss was denied.  The Veteran perfected an 
appeal to this issue in April 2006.  In a November 2008 
hearing before the Board, the Veteran reported that she 
wished to withdraw the issue of entitlement to service 
connection for bilateral hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Oral statements 
are valid for the purpose of withdrawing a claim if made by 
the Veteran while on the record at a hearing.  38 C.F.R. § 
20.204(b).  

With regard to this issue, prior to the promulgation of a 
decision by the Board, the Veteran indicated that she wished 
to withdraw her appeal as to the issue of entitlement to 
service connection for bilateral hearing loss.  As a result, 
no allegation of error of fact or law remains before the 
Board for consideration with regard to the issue of 
entitlement to service connection for bilateral hearing loss.  
As such, the Board finds that the Veteran has withdrawn her 
claim as to this issue, and accordingly, the Board does not 
have jurisdiction to review the appeal as to the issue of 
entitlement to service connection for bilateral hearing loss, 
and it is dismissed.

Bilateral Leg Disorder

The issue of entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities was denied by 
the RO in July 2005 and an appeal as to this issue perfected 
in April 2006.  However, in a July 2005 statement, the 
Veteran reported that she did not have peripheral neuropathy 
and that the claim should have instead been for varicose 
veins of the bilateral lower extremities.  The RO denied the 
claim of entitlement to service connection for venous 
insufficiency in March 2007.  Since that time, the RO has 
treated the venous insufficiency claim and the peripheral 
neuropathy claim as the same issue, as demonstrated by the 
inclusion of venous insufficiency in the January 2008 and 
September 2008 supplemental statements of the case.  
Accordingly, the Board is adjudicating these claims as a 
single issue of a bilateral leg disorder.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including cardiovascular disease, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are negative for any 
diagnosis of a venous disorder.

After separation from military service, a November 2004 
private medical report stated that the Veteran complained of 
varicose veins.

In a January 2005 private medical report, the Veteran 
complained of venous varicosities of the bilateral lower 
extremities.  She reported that they caused bilateral leg 
pain at a level of 6 on a scale from 1 to 10 and were not 
"Post Deployment Related."  The Veteran reported varicose 
veins on both legs and knees which had been present for the 
previous 2 to 3 years and which had begun hurting 
approximately 4 to 5 months before.  On physical examination, 
there were a few minor spider veins in the medial aspect of 
the knees.  The impression was leg pain, "doubt related to 
the varicosities."

A May 2006 VA veins examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
reported that she first noticed spider veins on her legs 
about 7 years before.  She reported pain with prolonged 
standing for the previous 3 to 4 years with some swelling of 
the medial knees and ankles.  The Veteran stated that support 
hose helped alleviate the symptoms, as did elevating her 
legs.  On physical examination, there were a few scattered 
small superficial spider veins on both legs.  The diagnosis 
was "[v]enous insufficiency, bilateral lower extremities, 
visibly mild disease, however doppler study indicates 
condition is more severe problem in the deeper veins 
primarily in the right leg greater than left."

Under Diagnostic Code 7120, a 10 percent evaluation is 
warranted for varicose veins with findings of intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  The evidence of record shows 
that the Veteran's venous insufficiency of the bilateral 
lower extremities was manifested by leg pain after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity and compression hosiery.

The medical evidence of record shows that the Veteran's 
venous insufficiency became manifested to a compensable 
degree within 1 year following separation from service.  
While the medical evidence of record does not show that any 
related bilateral leg disorder relevant to this claim was 
diagnosed during military service, both the Veteran and her 
mother, who is a nurse, observed bilateral lower extremity 
varicose veins while the Veteran was on active duty.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Moreover, the 
Veteran complained of varicose veins in November 2004, 
approximately 2 months after separation from military 
service.  In January 2005, approximately 4 months after 
separation from military service, spider veins were shown on 
physical examination and the Veteran complained of leg pain.  
The May 2006 VA veins examination report gave a diagnosis of 
venous insufficiency and stated that the Veteran's leg pain 
was related to this disorder.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's venous insufficiency of the 
bilateral lower extremities were observed during military 
service and met the criteria for a 10 percent evaluation 
within 1 year following separation from military service.  As 
such, service connection is warranted.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Left Hand Disorder

The Veteran's service treatment records show that the Veteran 
was born with the congenital disability of macrodactylia of 
the left hand.  The service treatment records include 
numerous complaints, symptoms, and diagnoses of left hand 
disorders, to include macrodactylia, left hand neuropathy, 
left ganglion cyst of the volar wrist, congenital 
hypertrophy, and arthritis.  The Veteran was placed on a 
level 2 physical profile due to her left hand disorder.

After separation from military service, in an April 2006 VA 
fee-based examination report, the Veteran reported discomfort 
and swelling which began in military service and had 
continued since that time.  After a further review of the 
Veteran's medical history and a physical examination, the 
examiner stated that the Veteran

has a congenital macrodactyly of left 
hand index and long fingers which 
resulted in surgery prior to her going 
into the service on two occasions.  Some 
of the activities involved in her 
military training and job did cause 
symptoms in the left hand and her 
physical profile was changed accordingly 
so that she was not required to do push 
ups from that time on.  There is not any 
clear evidence that the military activity 
particularly changed or worsened the 
expected problems that this macrodactyly 
caused; however, from time to time the 
military activities did aggravate the 
symptoms in that area but I believe did 
not substantially alter the underlying 
pathology of it.

A November 2006 private medical report stated that the 
Veteran complained of left hand thumb pain, as well as pain 
and stiffness in the index and long fingers.  On physical 
examination, there was swelling of the digits.  X-ray 
examination showed moderate arthritic changes developing in 
the interphalangeal joints in the index and long finger, as 
well as medial subluxation of the first carpometacarpal 
joint, and minor sclerosis and pariarticular spurs of the 
index and long finger metacarpophalangeal joints.  The 
diagnosis was macrodactyly left hand with early 
osteoarthritis of all joints involved and also thumb first 
carpometacarpal arthrosis.

A May 2007 private medical report stated that the Veteran had 
a documented history of arthritis and bursitis in the left 
hand on multiple radiographic studies from 1996 to the 
present.  After physical examination, the diagnoses were 
congenital deformity upper limb macrodactylia of fingers, 
bursitis, and arthritis.  The examiner stated that the 
Veteran's arthritis "symptoms progressively worse[ned] and 
likely aggr[a]vated by prior military service (to include 
physical training)."

A September 2007 VA hand, thumb, and fingers examination 
report stated that the Veteran's claims file had been 
reviewed.  The examiner stated that he had reviewed multiple 
sources of medical literature "to find out information about 
the macrodactyly in regards as to if there was any causation 
with this congenital deformity and degenerative arthritis, 
and I was not able to find any information regarding that."  
The assessments were (1) congenital macrodactyly, left index 
and middle finger; (2) degenerative arthritis, left index and 
middle fingers and carpal/metacarpal joints; (3) thenar and 
hypothenar atrophy, left hand, probably secondary to carpal 
release surgery prior to military service; (4) restriction of 
range of motion of index and middle fingers with swan-neck 
deformity on index finger; and (5) onset of left hand 
arthralgia in 1996.  The examiner stated that

[m]ost of this Veteran[']s pain is in her 
dorsal hand and wrist and not in her two 
congenitally deformed fingers.  She does 
have [degenerative joint disease (DJD) of 
her carpal/metacarpal joints which may 
account for her current hand 
symptomatology and less likely related to 
her macrodactyly.  Review of her 
electronic file reveals her to have [DJD] 
of her hip, ankle and lumbar spine which 
would be consist[e]nt with normal aging 
process.  I cannot res[ol]ve this issue 
without resorting to mere speculation.

The medical evidence of record shows that the Veteran has a 
current diagnosis of a left hand disorder that is related to 
military service.  The evidence of record clearly shows that 
the Veteran has a congenital deformity of her left index and 
middle fingers which preexisted military service.  The 
Veteran does not dispute this.  The April 2006 VA fee-based 
examination report also shows that any permanent increase in 
severity of this disability during military service was due 
to the natural progress of the Veteran's preexisting left 
hand disorder.  Accordingly, service connection is not 
warranted for the Veteran's preexisting left hand 
macrodactyly.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 
3.304, 3.306 (2008).

However, the medical evidence of record shows that the 
Veteran has other left hand disorders, some of which are not 
related to her macrodactyly.  Specifically, the medical 
evidence of record shows that the Veteran has received 
diagnoses of left hand arthritis during military service and 
after separation from military service.  The May 2007 private 
medical report stated that this disorder was likely 
aggravated by military service and the September 2007 VA 
hand, thumb, and fingers examination report stated that the 
disorder was "less likely" related to her macrodactyly.  
The September 2007 report also stated that the findings were 
consistent with arthritic changes in other joints due to the 
normal aging process.  Service connection of these other 
arthritic changes has already been awarded by VA, 
specifically for degenerative osteoarthritic changes of the 
right hand, bilateral knees, bilateral hips, left ankle, and 
bilateral feet.

Accordingly, the medical evidence of record shows that the 
Veteran has a diagnosis of a left hand disorder that is 
separate from her preexisting macrodactyly.  The medical 
evidence of record also shows that this disorder was 
diagnosed in service, the Veteran has a current diagnosis of 
the disorder, and the preponderance of the medical evidence 
of record relates the current diagnosis to military service.  
Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that service connection for a left hand disorder 
is warranted.  Gilbert, 1 Vet. App. at 56.

Vertigo, Night Sweats, and Elevated Cancer AG 125 Results

The Veteran's service treatment records include numerous 
reports of vertigo and night sweats.

After separation from military service, in a November 2008 
videoconference hearing before the Board, the Veteran stated 
that she continued to have night sweats.  She reported that 
she had been told that they were due to her in-service 
hysterectomy, but that the night sweats began in 1997 and the 
hysterectomy was not performed until 2003.  The Veteran 
stated that the elevated cancer AG 125 results were based on 
a lab test, which indicates a predisposition to develop into 
cancer.  Finally, the Veteran stated that her vertigo is a 
symptom of her service-connected sinusitis, and not a 
separate disability.

The medical evidence of record does not show that the 
Veteran's night sweats have been associated with a diagnosed 
or identifiable disability.  There is no medical evidence of 
record that the Veteran's night sweats are an actual 
disability of their own, nor is there any medical evidence 
that states that they are a symptom of a nonservice-connected 
disability.  While the evidence of record includes statements 
that the night sweats are related to a hysterectomy, 
service-connection for a hysterectomy has already been 
awarded.  Accordingly, the evidence of record does not show a 
diagnosis of a night sweat disability separate from the 
Veteran's service-connected hysterectomy.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(holding that a symptom without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

Similarly, the evidence of record does not show that the 
Veteran's vertigo is a disability separate from her 
service-connected sinusitis.  While vertigo is a symptom of 
multiple disabilities, it is not a disability in and of 
itself.  In addition, in the November 2008 videoconference 
hearing, the Veteran specifically stated that her vertigo was 
a symptom of her service-connected sinusitis, not a separate 
disability.  Accordingly, the evidence of record does not 
show a diagnosis of a vertigo disability separate from the 
Veteran's service-connected sinusitis.  See Id.

The evidence of record also does not show that the Veteran's 
elevated cancer AG 125 results are a disability for VA 
purposes.  This claim is based on test results which indicate 
a possibility that the Veteran could develop cancer at some 
point in the future.  However, the Board emphasizes that no 
findings made herein preclude or in any way prejudice a 
future claim of service connection for cancer.  If a 
diagnosis of cancer is made in the future, the Veteran's 
elevated cancer AG 125 results would be taken into account in 
any determination as to whether service connection for that 
disability was warranted.

As such, the evidence of record does not show that the 
Veteran's night sweats, vertigo, and elevated cancer AG 125 
results are independent disabilities for VA purposes.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The evidence of record does not show that the 
Veteran's night sweats, vertigo, and elevated cancer AG 125 
results are independent disabilities for VA purposes.  As 
such, service connection for night sweats, vertigo, and 
elevated cancer AG 125 results is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the evidence of record does 
not show that the Veteran's night sweats, vertigo, and 
elevated cancer AG 125 results are independent disabilities 
for VA purposes, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 56.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is dismissed.

Service connection for a bilateral lower extremity venous 
insufficiency is granted.

Service connection for arthritis of the left hand is granted.

Service connection for vertigo, as a separate and distinct 
disorder, is denied.

Service connection for elevated Cancer AG 125 results is 
denied.

Service connection for night sweats, as a separate and 
distinct disorder, is denied.


REMAND

The Veteran seeks increased initial evaluations for her 
service-connected degenerative osteoarthritic changes, 
thoracolumbar spine; cervical spondylosis; and degenerative 
osteoarthritic changes, right hand, bilateral knees, 
bilateral hips, left ankle, and bilateral feet with hammertoe 
deformity.  VA is required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a).  This duty 
to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

In this case, the Veteran last underwent a comprehensive VA 
examination of her orthopedic disorders in April 2006.  The 
November 2008 videoconference hearing before the Board shows 
that the Veteran's mother, who has medical training, reported 
that the Veteran's orthopedic disorders had increased in 
severity since April 2006.  This is substantiated by private 
medical reports dated from October 2006 to July 2008.  These 
reports show that the Veteran experienced increased pain and 
functional impairment in multiple disorders, sometimes with 
pain reported at a level of 10 on a scale from 1 to 10.  The 
Board therefore concludes that an additional VA examination 
is needed to provide a current picture of the service-
connected orthopedic disorders at issue on appeal.  38 C.F.R. 
§§ 3.326, 3.327 (2008).

The Veteran also seeks service connection for a psychiatric 
disorder, to include PTSD and anxiety.  The Veteran's service 
treatment records include references to anxiety and other 
psychiatric symptoms.  These include a January 1997 report of 
brief periods of not recognizing her husband for 5 to 6 
months after returning from the Persian Gulf.  In her April 
2004 separation report of medical history, the Veteran 
reported that she had or had previously had nervous trouble 
and depression or excessive worry.  She reported that she had 
received counseling and had been evaluated or treated for a 
mental condition.  The Veteran identified this treatment as 
"off-post facility" treatment for anxiety attacks and PTSD.  
In the November 2008 videoconference hearing before the 
Board, the Veteran identified the specific physician who had 
treated her during military service.  There is no evidence of 
record that VA has attempted to obtain pertinent medical 
records from this source.

In addition, in a January 2005 VA mental disorders 
examination report, the Veteran reported that the private 
psychotherapy she received during military service "equipped 
her with skills sufficient to ameliorate acute anxiety/panic 
symptoms almost entirely for the past several years."  After 
a mental status examination, the examiner stated that the 
Veteran was "not appreciably impaired by any mental disorder 
at this time."  However, the Veteran has since reported 
increased symptomatology, including in a July 2005 statement, 
the April 2006 appeal to the Board, and at the November 2008 
videoconference hearing before the Board.  The Board 
therefore concludes that an additional VA examination is 
needed to provide a current picture of any psychiatric 
disorder that is present and to determine whether it is 
related to active military service.  Id.

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the Veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
psychiatric disorders, to specifically 
include the private therapist 
identified in the transcript of the 
November 2008 videoconference hearing 
before the Board who treated her during 
military service.  An attempt must be 
made to obtain, with any necessary 
authorization from the Veteran, copies 
of pertinent treatment records 
identified by her in response to this 
request which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the Veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The Veteran and her 
representative must then be given an 
opportunity to respond.

2.	After the above action has been 
completed, the Veteran must be afforded 
a VA examination to ascertain the 
existence and etiology of any 
psychiatric disorder found, to include 
an anxiety disorder, a depressive 
disorder, and PTSD.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests or studies necessary to make this 
determination must be conducted.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any psychiatric 
disorder found is related to the 
Veteran's period of military service.  
If such a determination cannot be made 
without resort to speculation, the 
examiner must specifically state this.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

3.	The Veteran must be afforded an 
orthopedic examination to determine the 
current severity of her service-
connected musculoskeletal disorders, to 
include cervical spondylosis, hammertoe 
deformities, and arthritis of the 
thoracolumbar spine, right hand, 
bilateral knees, bilateral hips, left 
ankle, and bilateral feet.  The claims 
folder and a copy of this remand must 
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated testing 
must be conducted, including 
radiographic examination and a thorough 
orthopedic examination of the Veteran's 
neck, back, right hand, bilateral 
knees, bilateral hips, left ankle, and 
bilateral feet.  The orthopedic 
examiner must conduct full range of 
motion studies on all joints listed 
above.  The examiner must first record 
the range of motion on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the orthopedic examiner must 
indicate the specific degree of motion 
at which such pain begins.  The same 
range of motion studies must then be 
repeated after at least 10 repetitions 
and after any appropriate weight-
bearing exertion.  Then, after 
reviewing the Veteran's complaints and 
medical history, the orthopedic 
examiner must render an opinion as to 
the extent to which the Veteran 
experiences functional impairments, 
such as weakness, excess fatigability, 
lack of coordination, or pain due to 
repeated use or flare-ups, etc.  
Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to any 
service-connected musculoskeletal 
disorder.  The examiner must also 
report any neurological findings due to 
any service-connected musculoskeletal 
disorder.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

4.	The RO must notify the Veteran that it 
is her responsibility to report for all 
VA examinations scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

5.	The RO must then readjudicate the 
claims and if any claim on appeal 
remains denied, the Veteran and her 
representative must be provided a 
supplemental statement of the case.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


